Citation Nr: 0029112	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen the claim of entitlement to service connection for a 
lung condition other than pneumothorax.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
been incurred as a result of VA treatment provided during 
1989 and 1991.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from November 1954 to March 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision.  In its current 
status, the case returns to the Board following its December 
1996 remand.  This issue of entitlement under the provisions 
of 38 U.S.C.A. § 1151 is the topic of the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for lung disability 
other than pneumothorax was denied in a September 1993 Board 
decision; that was upheld by United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) in May 1995.  

3.  The veteran attempted to reopen his claim in December 
1996 by the submission of a March 1996 medical statement from 
J. S. Blanc, M.D. that indicated a "possible' relationship 
between the service connected collapsed lung and currently 
existing lung disability-chronic obstructive pulmonary 
disease and the presence blisters on the right lung.  

4.  The veteran has presented competent evidence that he 
currently has additional lung disability that is possibly 
related to injury or disease noted during his active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a lung condition, other than 
pneumothorax.  8 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  

2.  The veteran has presented a well-grounded claim with 
respect to service connection for a lung condition other than 
pneumothorax.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was denied for a lung condition, separate 
from service-connected pneumothorax in a September 1993 Board 
decision that was based on an absence of competent evidence 
establishing a relationship between the veteran's service-
connected spontaneous right pneumothorax and the chronic 
obstructive lung disease diagnosed in 1989.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge held that 38 C.F.R. §  
3.156(a), that merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  The 
Federal Circuit Court stressed that, under the regulation, 
new evidence that was unlikely to convince the Board to alter 
its previous decision could be material if that evidence 
"merely contribute[d] to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability".  See Hodge v. West, supra.  "Any 
interpretive doubt must be resolved in the veteran's favor."  
Hodge v. West, 155 F.3d. at 1361.

In this case, the RO, in essence, reopened the veteran's 
claim for service connection, as it reviewed the merits of 
the claim.  Regardless of the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board agrees with RO that the claim is reopened.  

In the veteran's case, evidence was received into the record 
suggesting a relationship between the veteran's service-
connected disability and current disability.  This evidence 
is new in that it was not previously of record and material 
inasmuch as it contributes to a more complete picture of the 
circumstances surrounding the origin of current disability.  
Moreover, the veteran by the same evidence has presented a 
well-grounded claim.  Specifically, the March 1996 statement 
from J. S. Blanc, M.D. indicates a "possible" relationship 
between the service connected collapsed lung and currently 
existing lung disability-chronic obstructive pulmonary 
disease and the presence blisters on the right lung.  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a veteran's claim is well grounded where 
there is competent evidence of current seizure disorder, 
episodes of headaches in service and a "possible" link 
between seizure disorder and the headaches.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1998).  In the veteran's case, 
inasmuch as there is evidence of current disability, the 
treatment in service and the indication of a possible nexus, 
I find that the veteran has presented a plausible claim for 
service connection for a lung condition other than service-
connected pneumothorax.  

Although Dr. Blanc's statement is sufficient to well ground 
the claim for service connection, much more is needed to 
establish entitlement on the merits.  The veteran must show 
that disability was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131.  However, in this case, 
there is no indication of a lung condition other than 
service-connected pneumothorax until the VA examination in 
1989 when chronic obstructive pulmonary disease was 
diagnosed.  An independent medical statement, dated in 
September 1998 is to the effect that it is more likely that 
the spontaneous pneumothoraces were due to an underlying 
emphysema or underlying bullous disease.  However, the 
veteran's service medical records fail to disclose the 
presence of that type of disability.  Rather, as noted above, 
lung disease other than pneumothorax was first identified in 
1989.  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to direct service connection 
for a lung condition other than pneumothorax.  

In the alternative, the veteran seems to indicate some causal 
relationship between the service-connected lung condition and 
the chronic obstructive pulmonary disease with bullous 
emphysema.  In this regard, a September 1998 examination 
report shows that the veteran underwent an independent 
medical evaluation in August 1998.  The veteran's pulmonary 
history was reviewed and the physical examination was thought 
to be consistent with a history of spontaneous 
pneumothoraces.  More recently the veteran is noted to have a 
diagnosis of chronic obstructive pulmonary disease with 
bullous emphysema that was believed to be associated with 
tobacco use.  The medical opinion reflected on the September 
1998 examination report does not support a finding that the 
veteran's currently lung condition was caused or worsened by 
service-connected disability.  In particular, the examiner 
noted, 

"I do not directly relate his 
spontaneous pneumothoraces to the 
development of chronic obstructive lung 
disease or to giant bulla that he 
developed on current evaluation.  
Instead, it is much more likely that his 
spontaneous pneumothoraces were due to 
underlying emphysema or underlying 
bullous disease.  The chronic obstructive 
pulmonary disease and bullous emphusema 
(sic) are more likely related to his 
chronic tobacco abuse."  

Although some ambiguities remain in the opinion, it is clear 
that the examiner discounts any suggestion that the service-
connected pneumothorax cause or worsened the existing chronic 
obstructive lung disease and bullous emphysema.  

Nevertheless, some penumbras loom by inferences made in this 
opinion to direct service connection for emphysema and 
chronic obstructive pulmonary disease due to tobacco use.  
However, the discussion above diminishes and dispels the 
credibility of these inferences in light of the absence of 
supporting clinical evidence of those conditions prior to 
1989.  In view of the foregoing, the preponderance of the 
evidence is against a finding of direct service connection 
for chronic lung disability other than pneumothorax.  In 
addition, the preponderance of the evidence fails to show 
that chronic obstructive pulmonary disease and bullous 
emphysema were proximately due to or the result of service-
connected pneumothorax.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a lung disability other than 
service-connected pneumothorax; and the claim is well 
grounded.  However, entitlement to service connection is 
denied on the merits.  


REMAND

This case was previously remanded to the RO for additional 
development that consisted of obtaining additional reports of 
treatment pertaining to the veteran's treatment for his 
carotid artery occlusion.  There is no indication that that 
development was undertaken.  Consequently, another remand is 
necessary to insure compliance with the Board's December 1996  
remand order. The Court has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In view of the foregoing, the case is 
remanded again for the following actions:  

1.  The veteran and his wife during their 
March 1996 testimony reported that the 
veteran received treatment from VA 
medical facility at Pensacola, Florida, 
D. Palezio, M.D., and D. Colohan at Emory 
Clinic.  Currently, there no indication 
that records were obtained from the VA 
facility in Pensacola or from Dr. 
Palezio.  The RO should take all 
appropriate action to obtain these 
records and associate them with the 
veteran's claims folder.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that no further 
development is necessary.  If further 
development is required, it should be 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO should then readjudicate the 
veteran's claim.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  They should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



